GANTT, P. J.
Tbe prisoner was indicted at tbe December term, 1897, in tbe St. Louis circuit court for robbery in tbe first degree. He was duly arraigned and a plea of not guilty entered. At tbe April term, 1898, be was tried and convicted.
We discover no error in tbe record proper, and tbe indictment is entirely sufficient. Tbe prisoner is not represented by counsel in tbis court.
We bave gone laboriously through tbe whole transcript, and we glean therefrom that on Thanksgiving day, 1897, one Louis 0. Tegtmeier was robbed in Welz’s saloon, on tbe southeast corner of Broadway and Mallinckrodt street in tbe city of St. Louis, about half past ten o’clock of tbe ijight of that day. At that time three men, partially masked with handkerchiefs around their faces,- suddenly came into tbe saloon, placed their revolvers at tbe bead of Tegtmeier and Miller, tbe barkeeper, and threatened them if they made an *488outcry, and then 'proceeded to take six dollars from Tegt-raeier’s pocket, and the cash in the register behind the counter in the saloon. They then left and the alarm was given. Police officers on information given arrested defendant and Tegtmeier ánd Miller identified him at the station next morning. They afterwards identified the defendant in the court of criminal correction, and on the trial in the circuit court Tegtmeier identified defendant.
The defense was alibi, and insufficient identification. All the facts were fully developed, and the court fully and correctly instructed upon all questions of law arising in the case.
We judge from the motion for new trial that the defendant complained most bitterly of the insufficiency of the evidence, but the trial court declined to interfere on this ground.
While the evidence presents a debatable case, it was sufficient if believed by the jury to sustain the judgment, and it was a question of fact for their determination.
The judgment is affirmed.
Sheewood and Bueg-ess, JJ., concur.